Citation Nr: 1013431	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  05-09 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating higher than 20 percent for a 
lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1974 to June 1977 and on active duty for training from 
March 1985 to August 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

This case was previously before the Board in August 2008, 
when it was remanded for further development, including 
proper VCAA notice and a VA compensation examination.  As the 
requested development has been substantially completed, no 
further action to ensure compliance with the remand directive 
is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran asserts he can not work because of his service-
connected back disability, raising the claim for a total 
disability rating for compensation based on individual 
unemployability, which is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.   


FINDING OF FACT

Throughout the appeal period, lumbosacral strain has been 
manifested by, at most, limitation of flexion to 50 degrees, 
but limitation of flexion to 30 degrees or less, ankylosis, 
or incapacitating episodes are not shown; radiculopathy of 
the right lower extremity from May 18, 2005, is shown.



CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent 
for lumbosacral strain have not been met; the criterion for a 
separate 10 percent rating for radiculopathy of the right 
lower extremity from May 18, 2005, is met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295, 8520 (prior to September 
26, 2003), and Diagnostic Codes 5237, 5242, 8520 (effective 
September 26, 2003, and currently).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).



In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting Veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in November 2003, in September 2007, and in 
August 2008.  The notice included the type of evidence needed 
to substantiate the claim for increase, namely, evidence that 
the disability had increased in severity and the effect that 
worsening has on the Veteran's employment.  

Additionally, the Veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records.  The notice included 
the provisions for the effective date of a claim and for the 
degree of disability assignable for the claim.  

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent 
there was pre-adjudication notice); of Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (notice of the elements of the 
claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009) (evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claim was 
readjudicated, as evidenced by the supplemental statement of 
the case in December 2009.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
treatment records as well as VA records, private medical 
records, records of the Social Security Administration.  The 
Veteran has not identified any additional pertinent records 
for the RO to obtain on his behalf.  

The Veteran was afforded VA examinations, which contain 
findings and discussion of the pertinent history and features 
of the disability for adequately rating the disability.  
While one examiner, when asked, did not provide an opinion 
separating the signs and symptoms of the service-connected 
lumbosacral strain from the signs and symptoms of the 
nonservice-connected degenerative disc disease, where as here 
it is not possible to separate the effects, all the signs and 
symptoms are to be attributable to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) 
(finding that when it is not possible to separate the effects 
of the service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
Veteran's favor, clearly dictates that such signs and 
symptoms be attributed to the service-connected condition).  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  


The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).

When rating a disability of the musculoskeletal system, 
functional loss due pain, pain on use or movement, atrophy, 
weakened movement, and excess fatigability are factors to be 
considered. 38 C.F.R. §§4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995). In any form of arthritis, painful motion is 
also a factor. 38 C.F.R. § 4.59.



Procedural History 

In a rating decision in October 1992, the RO granted service 
connection for lumbosacral strain and assigned a zero percent 
rating.  In a rating decision in March 2001, the RO increased 
the rating to 10 percent.  In a rating decision in March 
2003, the RO increased the rating to 20 percent.  The current 
claim for increase was filed on September 10, 2003.  

The criteria for rating a disability of the spine were 
amended in September 2003.  The Board is required to consider 
the claim in light of both the old and new criteria to 
determine whether an increase is warranted.  If the amended 
rating criteria are favorable to the claim, the amended 
criteria can be applied only from and after the effective 
date of the regulatory change.  VAOPGCPREC 3-2000.

Lumbosacral strain is currently rated 20 percent under 
Diagnostic Code 5237.

Criteria for Rating Lumbosacral Strain 

Prior to September 2003, lumbosacral strain was rated under 
Diagnostic Code 5295.  And another potentially applicable 
Diagnostic Code was Diagnostic Code 5292.    

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula) 
replaced the old Diagnostic Codes 5295 and 5292.  Diagnostic 
Code 5292 was eliminated and the criteria for rating 
limitation of motion of the lumbar were incorporated in the 
General Rating Formula.  Diagnostic Code 5295 was renumbered 
as Diagnostic Code 5237 and the criteria for rating 
lumbosacral strain were also incorporated in the General 
Rating Formula.  

The normal ranges of motion of the thoracolumbar spine are 
forward flexion to 90 degrees, extension to 30 degrees, 
lateral flexion, right and left, 30 degrees, and rotation, 
right and left, 30 degrees.  The combined range of motion of 
the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
Plate V.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
rated separately under an appropriate diagnostic code.  
General Rating Formula, Note (1). 

In this case, the appropriate Diagnostic Code is Diagnostic 
Code 8520, pertaining to incomplete paralysis of the sciatic 
nerve.  

Criteria for Rating Degenerative Disc Disease

Prior to September 2003, degenerative disc disease or 
intervertebral disc syndrome, was rated under Diagnostic Code 
5293.  Under Diagnostic Code 5293, degenerative disc disease 
was rated on the basis of either incapacitating episodes or 
on chronic orthopedic and neurologic manifestations, using 
the criteria for the most appropriate orthopedic or 
neurologic Diagnostic Codes.  The disability was rated under 
the method that resulted in the higher rating. 

In this case, the chronic orthopedic manifestations were 
rated under either Diagnostic Code 5295 or Diagnostic Code 
5292, and the neurologic manifestations were rated under 
Diagnostic Code 8520. 

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Diagnostic Code Note (1). 

In September 2003, Diagnostic Code 5293 was renumbered as 
Diagnostic Code 5243.  The criteria for rating degenerative 
disc disease was incorporated in the Formula for Rating 
Intervertebral Disc Syndrome, but there was no change in the 
rating criteria.  



Facts

The service treatment records show that the Veteran was in a 
vehicle accident in April 1985 and sustained several 
injuries, including a back injury.  X-rays were negative.  
Treatment included physical therapy and chiropractic care.  
After April 1985, the Veteran had recurrent low back pain, 
which was treated with medication. 

Private medical records show that in March 2002 the Veteran 
was evaluated for low back pain, following an injury at work 
in December 2001.  

On VA examination in December 2003, it was noted that since 
January 2002 the Veteran had been was receiving Workman's 
compensation.  The Veteran complained of constant, increasing 
back pain and that injections of steroids had not helped.  He 
stated that he was no longer able to do his job, which 
required heavy lifting, but he was able to accomplish 
activities of daily living although he had difficulty putting 
on his shoes and socks.  He stated that he used cane when his 
right leg was sore and felt numb.  There was no history of 
back spasms.  He was able to walk about one block and he no 
longer drove because of back pain.

On physical examination, the Veteran had a broad-based gait, 
but no limp.  There was pain to palpation of the right lumbar 
musculature without spasm or scoliosis.  Forward flexion was 
to 75 degrees, extension was to 20 degrees, lateral flexion 
was to 20 degrees, right and left, and lateral rotation was 
to 40 degrees, right and left.  All ranges of motion were 
accompanied by complaints of pain.  Sensation was normal, as 
were motor strength and the deep tendon reflexes.  Babinski's 
and Lasegue's tests were normal.  The straight leg raising 
test was negative.  The examiner reported an additional loss 
of 20 degree loss of forward flexion and a 10 degree loss of 
extension and lateral flexion due to pain or flare-up of pain 
with repetitive motion.

VA records show that in June 2004 X-rays of lumbosacral spine 
showed no obvious degenerative disc disease.  In January 
2005, a MRI of the lumbosacral spine showed multilevel 
degenerative changes with no evidence of neurologic 
compromise.

Private medical records show that after a MRI in May 2005, 
showing intervertebral disc changes, on evaluation in June 
2005, range of motion in all planes was 75 percent of normal.  
Electromyograph and nerve conduction testing of the 
extremities were consistent with an acute moderate 
radiculopathy of the bilateral L5 spinal nerve roots.  
Lumbosacral disc syndrome with associated sprain-strain 
disorder and lumbosacral radiculopathy was diagnosed.  There 
were similar neurological findings in August 2005, and range 
of motion in all planes was 70 percent of normal.  

In July 2005, the Veteran was awarded Social Security 
disability benefits from March 2003 because of affective mood 
disorder and personality disorders. 

On VA examination in April 2009, the Veteran described low 
back pain as constant, sharp and throbbing with weakness, 
tingling, swelling, burning, stiffness, locking, numbness and 
popping, which increased with repetitive use resulting in 
fatigue, weakness, and lack of endurance.  The pain radiated 
into the right lower extremity.  He indicated that almost any 
type of movement caused a flare-up of pain.  He stated that 
he could not walk far or long before experiencing an increase 
in pain and he sometimes used a cane to help him walk.  He 
complained of incapacitating episodes during the past 12 
months.  

The Veteran stated that his disability affected his 
activities of daily living such as dressing and using the 
toilet, and he was not able to work due to his lumbar pain, 
or to enjoy any exertional activities.  His ability to drive 
was impacted by the medication he was taking and the DMV had 
taken away his drivers license.  

On physical examination, the Veteran did not appear to be in 
acute distress. There was no scoliosis, scar, muscle spasm, 
atrophy, or tenderness noted.  Lordosis and pelvic obliquity 
were normal.  Lumbar ranges of motion were: forward flexion 
to 70 degrees, extension to 20 degrees, lateral flexion to 20 
degrees bilaterally, and lateral rotation to 20 degrees 
bilaterally.  Repetitive motion resulted in increased pain, 
fatigue, weakness, lack of endurance, and incoordination.  
Gait and station were normal with no limp, and he was able to 
heel and toe walk.  

The straight leg raising test was positive at 80 degrees 
bilaterally.  Muscle strength, reflexes, and sensation were 
normal.  Muscle strength was normal.  The reflexes were 
active.  There was an additional loss of 20 degrees of 
forward flexion with repetitive movement with increased pain, 
fatigue, weakness, lack of endurance and incoordination.  The 
examiner reported that the Veteran had persistent low back 
pain with right-sided sciatica.  After a review of the 
Veteran's file, the diagnosis was chronic lumbar spine 
strain.
Analysis

Diagnostic Codes 5295 and 5292 

Under Diagnostic Code 5295, prior to September 2003, the 
criteria for the next higher rating, 40 percent rating, are 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, with positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

And under Diagnostic Code 5292, the criterion for the next 
higher rating, 40 percent rating, is severe limitation of 
motion. 

On VA examination in December 2003, there was pain to 
palpation of the right lumbar musculature without spasm or 
scoliosis.  Forward flexion was to 75 degrees, extension was 
to 20 degrees, lateral flexion was to 20 degrees, right and 
left, and lateral rotation was to 40 degrees, right and left.  
(75 + 20 + 20 + 20 + 40 + 40 = 215 degrees).  All ranges of 
motion were accompanied by complaints of pain.  There was an 
additional loss of 20 degrees of forward flexion (75 - 20 = 
55 degrees) and a 10 degree loss of extension (20 - 10  = 10 
degrees) and lateral flexion, right and left  (20 - 10 = 10 
degrees x 2 = 20 ) or (combined loss of 20 + 10 + 10 + 
10 = 50 degrees) due to pain or flare-up of pain with 
repetitive motion.  (215 - 50 = 165 degrees, which is more 
than 68 percent of normal, that is, 165/240 = 68 percent). 

Private medical records show that on evaluation in June 2005, 
range of motion in all planes was 75 percent of normal .  In 
August 2005, and range of motion in all planes was 70 percent 
of normal.  

On VA examination in April 2009, the Veteran did not appear 
to be in acute distress. There was no scoliosis, scar, muscle 
spasm, atrophy, or tenderness noted.  Lordosis and pelvic 
obliquity were normal.  Lumbar ranges of motion were: forward 
flexion to 70 degrees, extension to 20 degrees, lateral 
flexion to 20 degrees bilaterally, and lateral rotation to 20 
degrees bilaterally.  (70 + 20 + 20 + 20 + 20 + 20 = 170 
degrees). 

Repetitive motion resulted in increased pain, fatigue, 
weakness, lack of endurance, and incoordination.  Gait and 
station were normal with no limp, and he was able to heel and 
toe walk.  

There was an additional loss of 20 degrees of forward flexion 
(70 - 20 = 50 degrees) and and an additional loss of 10 
degrees in extension (20 - 10 = 10 degrees), in lateral 
flexion, right and left (20 - 10 = 10 degrees x 2 ), and  in 
rotation, right and left (20 - 10 = 10 degrees x 2); or 
(combined loss of 20 + 10 + 10 + 10 + 10 + 10  = 70  degrees) 
due to pain or flare-up of pain with repetitive motion.  (170 
- 70 = 100 degrees, which is about 42 percent of normal, that 
is, 100/240 = 42 percent, which is the equivalent of the 
current 20 percent rating under the General Rating Formula). 

Throughout the period of the appeal, including the two VA 
examinations in 2003 and in 2009 and on a private evaluation 
in 2005, there was no listing of the whole spine to the 
opposite side, or marked limitation of forward bending in 
standing position as forward flexion of the thoracolumbar 
spine was limited to 50 degrees at worst, which is more than 
50 percent of normal, or loss of lateral motion with 
osteoarthritic changes as there was motion in lateral flexion 
and lateral rotation or abnormal mobility on forced motion.  
The findings do not more nearly approximate or equate to 
severe lumbosacral strain under Diagnostic Code 5295, the 
criteria for the next higher rating.  

Throughout the period of the appeal, as forward flexion was 
at worst 50 degrees, which is more than 55 percent of normal 
(50/90 = 55percent), and as there was motion in all the other 
planes of motion, namely, extension, lateral flexion and 
rotation, which ranged from 41 to 75 percent of normal, the 
findings do not more nearly approximate or equate to severe 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292, the criteria for the next higher rating, 
considering functional loss due pain, pain on use or 
movement, atrophy, weakened movement, excess fatigability, 
and painful motion under 38 C.F.R. §§4.40, 4.45, 4.59. 

Diagnostic Code 8520

Under Diagnostic Code 8520, the criterion for a 10 percent is 
mild incomplete paralysis.  When the involvement is wholly 
sensory, the rating should be for mild or, at most, the 
moderate degree.  38 C.F.R. § 4.124(a).

On VA examination in December 2003, sensation was normal, as 
were motor strength and the deep tendon reflexes.  Babinski's 
and Lasegue's tests were normal.  The straight leg raising 
test was negative.  

VA records show that in June 2004 X-rays of lumbosacral spine 
showed no obvious degenerative disc disease.  In January 
2005, a MRI of the lumbosacral spine showed multilevel 
degenerative changes with no evidence of neurologic 
compromise.

Private medical records show that after a MRI on May 18, 
2005, showing intervertebral disc changes, on evaluation in 
June 2005, electromyograph and nerve conduction testing of 
the extremities were consistent with an acute moderate 
radiculopathy of the bilateral L5 spinal nerve roots.  
Lumbosacral disc syndrome with associated sprain-strain 
disorder and lumbosacral radiculopathy was diagnosed.  There 
were similar neurological findings in August 2005.  

On VA examination in April 2009, the Veteran described low 
back pain radiating into the right lower extremity.  The 
straight leg raising test was positive at 80 degrees 
bilaterally.  The examiner reported that the Veteran had 
persistent low back pain with right-sided sciatica.  

Before the MRI in May 2005, sensation, motor strength, and 
the deep tendon normal.  The Babinski's and Lasegue's tests 
were normal.  The straight leg raising test was negative.  X-
rays showed no obvious degenerative disc disease.  A MRI 
showed multilevel degenerative changes with no evidence of 
neurologic compromise.  

Based on this evidence, there was no evidence of 
radiculopathy or mild incomplete paralysis under Diagnostic 
Code 8520, which is the criterion for a compensable rating. 

Beginning with the MRI of May 18, 2005, showing 
intervertebral disc changes, on evaluation in June 2005, 
electromyograph and nerve conduction testing of the 
extremities were consistent with an acute moderate 
radiculopathy of the bilateral L5 spinal nerve roots with 
similar neurological findings in August 2005.  On VA 
examination in April 2009, the Veteran described low back 
pain radiating into the right lower extremity.  The straight 
leg raising test was positive at 80 degrees bilaterally.  The 
examiner reported that the Veteran had persistent low back 
pain with right-sided sciatica.  

With evidence of mild radiculopathy or mild incomplete 
paralysis in the right lower extremity, the criterion for a 
10 percent rating under Diagnostic Code 8520 have been met, 
but moderate incomplete paralysis of the right lower 
extremity, which is the criterion for the next higher rating, 
20 percent, the maximum rating is not shown.  Without 
evidence of mild radiculopathy or mild incomplete paralysis 
in the left lower extremity, the criterion for a separate 
rating for the left lower extremity under Diagnostic Code 
8520 is not met. 

General Rating Formula

Under the General Rating Formula, the criteria for the next 
higher rating, 40 percent, are forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

Throughout the period of the appeal, as forward flexion was 
at worst 50 degrees, which is more than 55 percent of normal 
(50/90 = 55percent), the findings do not more nearly 
approximate or equate to limitation of flexion to 30 degrees, 
considering functional loss due pain, pain on use or 
movement, atrophy, weakened movement, excess fatigability, 
and painful motion under 38 C.F.R. §§4.40, 4.45, 4.59.

Throughout the period of the appeal, there is no evidence of 
ankylosis of the entire thoracolumbar spine. 

The criteria for the next higher rating, 40 percent, for 
incapacitating episodes were incapacitating episodes having a 
total duration of at least four weeks but no more than six 
weeks during a 12 month period.

Although the Veteran complained of incapacitating episodes, 
incapacitating episodes, requiring bed rest prescribed by a 
physician and treatment by a physician, are not shown.  As 
there is no evidence that the Veteran experienced 
incapacitating episodes lasting from 4 to 6 weeks within a 12 
month period at any point during the appeal period, the 
criteria for the next higher rating have not been met.

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for a 
service-connected disability is inadequate.  There must be a 
comparison between the level of severity and symptomatology 
of the service-connected disability with the established 
criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is, therefore, adequate, and no referral is required.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the disability 
level and symptomatology, and provide for higher ratings for 
more severe symptoms.  As the disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
rating is, therefore, adequate.  Thus, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

A disability rating higher than 20 percent for lumbosacral 
strain is denied.

A separate, 10 percent rating for radiculopathy of the right 
lower extremity from May 18, 2005, is granted, subject to the 
law and regulations, governing the award of monetary 
benefits. 


REMAND 

The Veteran raises the claim for a total disability rating 
for compensation based on individual unemployability.  The 
claim for a total disability rating is not a separate claim, 
but rather involves an attempt to obtain an appropriate 
rating for a disability as part of the claim for increase.  
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).



For the above reason, the case is REMANDED for the following 
action:

1.  Develop the claim for a total 
disability rating for compensation based 
on individual unemployability, including 
on an extraschedular basis. 

2.  After the development has been 
completed, adjudicate the claim, 
including under 38 C.F.R. § 4.16(b).  If 
the benefit is denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009)



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


